                 Case 2:21-cr-00040-JLR Document 27 Filed 06/09/21 Page 1 of 2




 1                                                            THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                            )   No. CR21-040-JLR
 9                                                        )
                      Plaintiff,                          )
10                                                        )   ORDER GRANTING UNOPPOSED
                 v.                                       )   EMERGENCY MOTION FOR
11                                                        )   TEMPORARY RELEASE
     DEION KURTIS FRYBERG,                                )
12                                                        )
                      Defendant.                          )
13                                                        )
14          The Court has considered Deion Fryberg’s motion for temporary release from

15   custody to attend his grandmother’s funeral pursuant to 18 U.S.C. § 3145(b) and (c),

16   and in keeping with 28 C.F.R. 570.33(b) and 18 U.S.C. § 3622. Mr. Fryberg shall be

17   temporarily released under the following conditions:

18          1.        Mr. Fryberg shall be released from the Federal Detention Center-SeaTac

19   no later than 7:45 a.m. on Thursday, June 10, 2021.

20          2.        Mr. Fryberg shall be released to the third party custody of Chris Francis.

21          3.        During his temporary release, the defendant shall be allowed to attend his

22   grandmother’s funeral at the Tulalip Cemetery (the Mission Beach Cemetery) in

23   Tulalip, Washington. He shall either be in transit to or from the funeral services, and at

24   all times be in the company of Chris Francis.

25          4.        The defendant shall self-surrender to the Federal Detention Center-

26   SeaTac no later than 4:00 p.m. on Thursday, June 10, 2021.

                                                                       FEDERAL PUBLIC DEFENDER
       ORDER GRANTING EMERGENCY MOTION                                    1601 Fifth Avenue, Suite 700
       FOR TEMPORARY RELEASE                                                Seattle, Washington 98101
       (United States v. Fryberg, No. CR21-040-JLR) - 1                                (206) 553-1100
                 Case 2:21-cr-00040-JLR Document 27 Filed 06/09/21 Page 2 of 2




 1          5.       Mr. Fryberg shall be subject to the Federal Detention Center’s policies
 2   regarding a return from this temporary release.
 3
 4          DONE this 9th day of June 2021.
 5
 6
 7
                                                          A
                                                          The Honorable James L. Robart
 8                                                        U.S District Court Judge
 9
10
11
     Presented by:
12
13   s/ Sara Brin
     Assistant Federal Public Defender
14   Attorney for Deion Fryberg
15
16
17
18
19
20
21
22
23
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER GRANTING EMERGENCY MOTION                                1601 Fifth Avenue, Suite 700
       FOR TEMPORARY RELEASE                                            Seattle, Washington 98101
       (United States v. Fryberg, No. CR21-040-JLR) - 2                            (206) 553-1100
